Citation Nr: 1528585	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for headaches, to include migraine headaches.

3.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Kansas Commission on Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, A.B., Sr. and V.R.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983 and from January 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that after the appeal was certified and transferred to the custody of the Board, VA received records from the Social Security Administration (SSA) that found the Veteran was disabled as of March 12, 2013.  The letter noted that the Veteran claimed to be disabled, due at least in part, to foot problems and migraine headaches.  The correspondence noted that the evidence relied upon for the favorable decision consisted of VA and private treatment records dated between September 2014 and February 2015.  These records have not been considered in conjunction with the claims on appeal.

The Veteran also testified that he received treatment at the VA Medical Centers (VAMC) in Wichita, Kansas for the claimed disabilities.  With the exception of a November 2014 VA MRI report submitted by the Veteran in support of his appeal, the most recent treatment records in the claims file are dated in 2011.  Accordingly, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has alleged he was hospitalized in June 1979 following the assault in which he was kicked in the head.  In a March 2015 statement, he indicated he was hospitalized for 3 days.  During his hearing, he alleged he was hospitalized for a week at Fort Jackson.  However, his service treatment records suggest he was merely seen in the emergency room for the assault.  It was noted at that time that there was no loss of consciousness.  Although the Board questions the accuracy of the current report of a multi-day hospitalization in June 1979, a request for hospital records should be made through official sources. 

Although the Veteran was afforded a VA examination to address whether his headaches were related to service, the examiner did not specifically address whether the Veteran's headaches are related to being kicked in the head during service.  Therefore, an additional examination and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Request the records from the Veteran's alleged hospitalization in June 1979 through official sources.    All requests for the records should be documented in the claims file.  If no records are available, the Veteran should be notified of such.  

3.  After the above development is completed, schedule the Veteran for a VA examination to ascertain whether his headaches are related to service.  After reviewing the claims file, the examiner is asked to determine whether    it is it at least as likely as not (50 percent or greater probability) that any current headache disorder is related to the assault in June 1979 wherein the Veteran reported hitting his head on cement and being kicked in the head. 

If the examiner finds that the Veteran's headache disorder existed prior to his active service, the examiner should indicate whether the Veteran's headaches were permanently worsened beyond natural progression by the June 1979 assault.

A rationale for all opinions expressed should be provided.

4.  After the above has been completed to the extent possible, the claims should be readjudicated, to include consideration of the newly received evidence.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




